Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims 11 – 20 claimed a computer readable storage medium. It can be interpreted as a carrier wave signal. It fails to fall within a statutory category of invention. It is not a process occurring as a result of executing the software, a machine programmed to operate in accordance with the software nor a manufacture structurally and functionally interconnected with the software in a manner which enables the software to act as a computer component and realize its functionality. It is also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 – 7, 9 – 12, 15 – 17 and 19 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saxena et al. (US Patent Application Publication 2018/0300757, IDS), hereinafter referred to as Saxena.

Regarding claim 11, Saxena discloses a computer program product comprising a computer readable storage medium (Fig. 10, #1006) having instructions encoded thereon that, when executed by a processor (Fig. 10, #1002), cause the processor to: 
receive a content item comprising an image from a content-providing user of an online system (Fig. 7, act 710, [0169]); 
access an item detection model trained to predict a probability that a region of interest comprising the image corresponds to an item associated with an entity having a presence on the online system, the item detection model trained based at least in part on a set of images of one or more items associated with the entity and a set of pixel values associated with each of the set of images (Fig. 7, act 720 - 730, [0169 - 0175]; [0155 – 0158] talked about machine trained model); 
apply the item detection model to predict the probability that the region of interest corresponds to the item associated with the entity, the probability predicted based at least in part on a set of pixel values associated with the region of interest (Fig. 7, act 720 - 730, [0169 - 0175]; [0155 – 0158] talked about machine trained model); 
determine whether the predicted probability is at least a threshold probability ([0100, 0176]); 
responsive to determining that the predicted probability is at least the threshold probability, access a quality prediction model trained to predict a measure of quality of the image, the quality prediction model trained based at least in part on an additional set of images of different measures of quality and a set of attributes of each of the additional set of images ([0116, 0125, 0157] talked about quality of image; [0155 – 0158] talked about machine trained model); 
apply the quality prediction model to predict the measure of quality of the image based at least in part on a set of attributes of the image; determine whether the predicted measure of quality is at least a threshold measure of quality ([0116, 0125, 0157] talked about quality of image; [0155 – 0158] talked about machine trained model); 
and responsive to determining that the predicted measure of quality is at least the threshold measure of quality ([0100, 0176]), perform one or more of: including the content item in a page associated with the entity maintained in the online system and adding a set of data to the content item, wherein the set of data is associated with one or more of the item and the entity (Fig. 7, act 750 - 760, [0177 - 0178]).

Regarding claim 12 (depends on claim 11), Saxena discloses the computer program product wherein the set of data added to the content item comprises one or more selected from the group consisting of: a tag describing the item, a link to the page associated with the entity maintained in the online system, and a catalog of items associated with the entity maintained in the online system ([0068 – 0069, 0097 – 0098, 0176]).

Regarding claim 15 (depends on claim 11), Saxena discloses the computer program product wherein the different measures of quality of the additional set of images are based at least in part on one or more selected from the group consisting of: a resolution of each of the additional set of images ([0116]), a percentage of each of the additional set of images corresponding to an item associated with the entity, a number of items associated with one or more additional entities having a presence on the online system comprising each of the additional set of images ([0069]), and an amount of user engagement with a link to the page associated with the entity maintained in the online system, wherein the link comprises a content item comprising each of the additional set of images.

Regarding claim 16 (depends on claim 15), Saxena discloses the computer program product wherein the predicted measure of quality of the image is based at least in part on one or more selected from the group consisting of: a resolution of the image ([0116]), a percentage of the image corresponding to the item associated with the entity, a number of items associated with the one or more additional entities having a presence on the online system comprising the image ([0069]), and an amount of user engagement with a link to the page associated with the entity maintained in the online system, wherein the link comprises the content item received from the content-providing user.

Regarding claim 17 (depends on claim 16), Saxena discloses the computer program product wherein the predicted measure of quality is proportional to one or more of: the resolution of the image ([0116]), the percentage of the image corresponding to the item associated with the entity, and the amount of user engagement with the link to the page associated with the entity maintained in the online system, wherein the link comprises the content item received from the content-providing user.

Regarding claim 19 (depends on claim 11), Saxena discloses the computer program product wherein the computer-readable storage medium further has instructions encoded thereon that, when executed by the processor, cause the processor to: responsive to determining that the predicted probability is at least the threshold probability: identify one or more viewing users of the online system subscribing to content received from the content-providing user, wherein the one or more viewing users satisfy a set of targeting criteria received from the entity ([0224, 0229], subscribing); determine a number of the one or more viewing users subscribing to the content received from the content-providing user ([0224, 0229], subscribing); determine a value of a performance metric associated with one or more content items received from the content-providing user, wherein the one or more content items are associated with one or more of: the one or more items associated with the entity and a topic associated with the one or more items ([0045, 0097, 0101, 0129, 0156]); and compute an influencer score associated with the content-providing user based at least in part on one or more of: the number of the one or more viewing users subscribing to the content received from the content-providing user and the value of the performance metric (Fig. 12, [0219 – 0226]; [0140 – 0151, 0163 - 0164], engagement score; [0099 – 0101, 0154 – 0155], confidence score).

Regarding claim 20 (depends on claim 19), Saxena discloses the computer program product wherein the computer-readable storage medium further has instructions encoded thereon that, when executed by the processor, cause the processor to: determine whether the influencer score associated with the content-providing user is at least a threshold score (Fig. 12, [0219 – 0226]; [0140 – 0151, 0163 - 0164], engagement score; [0099 – 0101, 0154 – 0155], confidence score); responsive to determining the influencer score associated with the content-providing user is at least the threshold score ([0100, 0176]), generate a feed of content comprising the content item and a set of additional content items received from the content-providing user (Fig. 7, act 750 - 760, [0177 - 0178]), wherein each of the set of additional content items is associated with one or more of: the one or more items associated with the entity and a topic associated with the one or more items; and include the feed of content in the page associated with the entity maintained in the online system (Fig. 7, act 750 - 760, [0177 - 0178]).

Regarding claims 1, 2, 5 – 7 and 9 – 10, they are corresponding to claims 11, 12, 15 – 17 and 19 – 20, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 11, 12, 15 – 17 and 19 – 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 – 4 and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena in view of Segalovitz et al. (US Patent 9,754,163, IDS), hereinafter referred as Segalovitz.

Regarding claim 13 (depends on claim 11), Saxena fails to explicitly disclose the computer program product wherein the computer-readable storage medium further has instructions encoded thereon that, when executed by the processor, cause the processor to: responsive to determining that the predicted measure of quality is less than the threshold measure of quality, improve the measure of quality of the image. 
However, in a similar field of endeavor Segalovitz discloses a method for detecting objects in an image (abstract). In addition, Segalovitz discloses the method responsive to determining that the predicted measure of quality is less than the threshold measure of quality, improve the measure of quality of the image (column 40, line 43 – column 41, line 19; column 42, line 47 - column 43, line 60; column 45, line 44 - column 47, line 2;  column 49, line 58 - column 51, line 44; column 65, line 16 - column 67, line 7;  figure 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saxena, and responsive to determining that the predicted measure of quality is less than the threshold measure of quality, improve the measure of quality of the image. The motivation for doing this is that the quality of the image can be ensured so that the application of Saxena can be improved.

Regarding claim 14 (depends on claim 13), Segalovitz discloses the computer program product wherein improve the measure of quality of the image comprises one or more selected from the group consisting of: cropping a portion of the image, zooming into a portion of the image, increasing a sharpness of the image, reducing an amount of noise characterizing the image, changing one or more colors within the image, changing a brightness of the image, and reducing an amount of distortion characterizing the image (column 40, line 43 – column 41, line 19; column 42, line 47 - column 43, line 60; column 45, line 44 - column 47, line 2;  column 49, line 58 - column 51, line 44; column 65, line 16 - column 67, line 7;  figure 19).

Regarding claims 3 and 4, they are corresponding to claims 13 and 14, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 13 and 14.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena.

Regarding claim 18 (depends on claim 16), Saxena fails to explicitly disclose the computer program product wherein the predicted measure of quality is inversely proportional to the number of items associated with the one or more additional entities having a presence on the online system comprising the image.
However, Saxena discloses there are a number of items in each image (Fig, 2A has three items (shirt, bicycle, shoes), Fig. 3A has two items (shirts)). For a fixed resolution image, if there are more items, each item will occupy less area of resolution, thus, the quality measured will be decreased. Therefore, measure of quality is inversely proportional to the number of items in one image. In the knowledge generally available to one of ordinary skill in the art would modify Saxena to include less number of items to improve image quality measurement.
There was reasonable expectation of success to modify Saxena to include less number of items to improve image quality measurement (KSR scenario G. Some Teaching, Suggestion, or Motivation in the Prior Art That Would Have Led One of Ordinary Skill To Modify the Prior Art Reference or To Combine Prior Art Reference Teachings To Arrive at the Claimed Invention)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saxena, and the predicted measure of quality is inversely proportional to the number of items associated with the one or more additional entities having a presence on the online system comprising the image. The motivation for doing this is that to improve quality measurement of the image by involve less number of items inside image so that the application of Saxena can be improved.

Regarding claim 8, it is corresponding to claim 18, thus, it is rejected for the reasons set forth above in the rejection of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668